Title: Thomas Jefferson to John Melish, 10 March 1811
From: Jefferson, Thomas
To: Melish, John


          
            Sir
            Monticello Mar. 10. 11.
          
          I thank you for your letter of Feb. 16. and the communication of that you had forwarded to the President.in his hands it may be turned to public account: in mine it is only evidence of your zeal for the general good. having served my tour of duty my occupations are now in quite a different line, more suited to my age, my interests and inclinations. having served my tour of duty, I leave public cares to younger and more vigorous minds, and repose my personal well being under their guardianship, in perfect confidence of it’s safety. our ship is sound, the crew alert at their posts, and our ablest steersman at it’s helm. that she will make a safe port I have no doubt; and that she may, I offer to heaven my daily prayers, the proper function of age, and add to yourself the assurance of my respect.
          
            Th: Jefferson
          
        